UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 6, 2011 Cognex Corporation (Exact Name of Registrant as Specified in Charter) Massachusetts (State or Other Jurisdiction of Incorporation) 001-34218 04-2713778 (Commission File Number) (IRS Employer Identification No.) One Vision Drive, Natick, Massachusetts 01760-2059 (Address of Principal Executive Offices) (Zip Code) (508) 650-3000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On December 6, 2011, Cognex Corporation (the “Company”) held a Special Meeting of Shareholders (the “Meeting”).As of the record date for the Meeting, there were 42,074,893 shares of common stock of the Company outstanding and entitled to vote.The 37,319,039 shares represented at the Meeting were voted as follows: 1. To approve the Cognex Corporation 2001 General Stock Option Plan, as amended and restated.The proposal was approved by a vote of the shareholders as follows: For Against Abstain Broker Non-Votes 0 No other matters were voted upon at the Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COGNEX CORPORATION Date: December 6, 2011 By: /s/Richard A. Morin Name: Richard A. Morin Title: Executive Vice President of Finance and Administration and Chief Financial Officer
